DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Restriction is required under 35 U.S.C. 121 and 372.
Group I, claims 1-14, and 16-20 (in part),  drawn to methods of treating a patient for gastric cancer comprising administering surgery, chemotherapy, radiation therapy, chemoradiation and/or targeted therapy to a patient who has been determined to have differential expression of one or more miRNAs selected from  miR-18a, miR-21, miR-18la, miR-18ib, miR-196a, miR-196b, and miR-146b, and methods comprising detecting the expression level of one or more miRNAs selected from  miR-18a, miR-21, miR-18la, miR-18ib, miR-196a, miR-196b, and miR-146b in a patient sample and comparing the expression level of the detected miRNAs to a control level of expression.

Group II, claim 55 (in part), drawn to a kit comprising probes for detecting the expression level of one or more miRNAs selected from  miR-18a, miR-21, miR-18la, miR-18ib, miR-196a, miR-196b, and miR-146b. 

3. Upon election of Group I or II, Applicant is further required to elect: 
	One of the miRNAs selected from miR-18a, miR-21, miR-18la, miR-18ib, miR-196a, miR-196b, and miR-146b, or a particular combination thereof. 
 Note that this is NOT an election of species. 
	The claims are drawn to methods and kits which require one of the miRNAs or a particular combination of the miRNAs. The claims are directed to numerous methods and products recited in the alternative. However, a method requiring the detection of the expression of miR-18a is distinct from a method requiring the detection of the expression of miR-21 because the methods have a different mode of operation, do not overlap in scope, and they are not obvious variants of one another (see MPEP 806.05(j)). Similarly, the probes used to detect each of the recited miRNA have distinct chemical structures and functions and are not obvious variants of one another.
Applicant is required to select a single miRNA or a particular combination of miRNAs for the claimed methods and kits. This restriction requirement is predicated on the fact that the methods which detect the expression of different combinations of genes do not appear obvious over one another. Should applicant traverse on the ground that the different genes or different combinations of genes are not patentably distinct over each other, applicant should submit evident or identify such evidence now of record showing the inventions to be obvious variant over each other or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other inventions.
Applicant is also required to identify which claims read upon the elected invention.
Note that Applicant may elect miR-18a OR Applicant may elect miR-21 Or Applicant may elect the combination of miR-18a and miR-146b etc.  If Applicant elects a combination of miRNAs, then the subject matter of the individual miRNAs (as well as other combinations of miRNAs) will be withdrawn from consideration as being drawn to a non-elected invention.
4. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A 371 case is considered to have unity of invention only when there is a technical relationship among those inventions involving one or more of the same or corresponding technical features. The expression “special technical feature” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  
Herein, Groups I and II do not share a special technical feature since the subject matter of Groups I and II was known in the prior art.
	For example, Guo et al (Gastroenterology. 2009. 24: 652-657; cited in the IDS) discloses methods that comprise detecting from a patient sample, the expression level of the miRNAs of miR-18a and miR-21 and comparing the expression level of the miRNAs in the patient sample to a control expression level of a non-tumor sample (e.g., Figure 1 and Table 1 and p. 653). Thus, the subject matter of Group I (claim 20) was known in the prior art. Further, regarding Group II, Guo teaches microarrays comprising nucleic acid probes that detect the expression level of the miRNAs of miR-18a and miR-21 (see e.g., p. 653 and Figures 1 and 2). In the absence of any recitation in the claims or any direction in the specification to the contrary, the recitation of kit reads on component parts capable of being assembled or a plurality of elements grouped together as a kit. Accordingly, the word “kit” does not impart any additional special structural or functional features which distinguishes the claimed “kits” comprising nucleic acid probes over the microarrays comprising nucleic acid probes of Guo.
Therefore the groups do not share a special technical feature over the prior art, as would be necessary to fulfill the requirement for unity of invention.  


5.    Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

7. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
8. The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634